Citation Nr: 0009346	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
April 1993.

This matter comes before the Board of Veteran's Appeal 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In written argument, dated in February 2000, the service 
representative on behalf of the appellant, raised the issue 
of entitlement to an earlier effective date for the award of 
service connection for degenerative arthritis of the right 
knee based upon the effective date of provisions regarding 
implementation of a separate rating evaluation for arthritis.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997).  This issue has not been developed for appellate 
review, and is referred to the RO for the appropriate action.

Moreover, to the extent that the appellant has filed a new 
claim for entitlement to an extension of a temporary total 
disability evaluation based on convalescence under 38 C.F.R. 
§ 4.30, beyond August 31, 1997, as indicated in the 
Appellant's Brief of February 2000, see generally Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997), this matter is also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In May 1997, the appellant filed a new claim for a 
convalescent rating under 38 C.F.R. § 4.30, for recuperation 
following a right anterior cruciate ligament repair with a 
patellar tendon allograft, a right knee arthroscopy, and a 
partial medial meniscectomy, which were performed on May 20, 
1997.

2.  By a rating action dated in May 1997, the appellant was 
awarded a temporary total disability evaluation under 
38 C.F.R. § 4.30, for an initial period of convalescence from 
May 20, 1997 to August 31, 1997, based upon the right knee 
surgery performed in May 1997.

3.  A notice of disagreement with the May 1997 rating action 
has not been filed.


CONCLUSION OF LAW

There is no appeal pending before the Board of Veterans' 
Appeals.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1996, the appellant filed a claim for a convalescent 
rating under 38 C.F.R. § 4.30, for recuperation following 
arthroscopic debridement of the right knee with an iliac 
crest bone graft to the bone tunnels, which was performed on 
July 16, 1996.  In an August 1996 rating decision, the RO 
granted, inter alia, entitlement to a temporary total 
disability evaluation for an initial period of convalescence 
from July 16, 1996 to September 30, 1996, based on the July 
1996 surgery.  The appellant filed a timely notice of 
disagreement (NOD) with this rating decision in September 
1996, wherein he specifically challenged the assignment of 
the initial two-month convalescence period, and averred that 
his convalescence rating should be continued for at least one 
year.  See Ledford v. West, 136 F.3d 776, 779-780 (Fed.Cir. 
1998) (an NOD must indicate disagreement with a specific 
determination).  After being provided a statement of the case 
relative to this issue, the appellant filed a timely 
substantive appeal in this matter in October 1996.

Thereafter, in a January 1997 rating action, the RO granted 
an extension of the temporary total disability rating from 
July 16, 1996 to March 31, 1997.  However, in a June 1997 
rating action, the RO extended the period of convalescence 
beyond March 31, 1997, so that the period now covered in the 
award of benefits pursuant to 38 C.F.R. § 4.30 was from July 
16, 1996 to May 19, 1997.  As a result, this extension of the 
convalescence period represents the maximum benefit available 
under 38 C.F.R. § 4.30, as to the claim concerning the 
question of a convalescent rating for the period of recovery 
following the July 1996 right knee surgery.  See 38 C.F.R. 
§ 4.30(b)(2) (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Because it was this specific claim that was placed in 
appellate status by the September 1996 NOD and the October 
1996 substantive appeal, and because it was this claim that 
was satisfied by the June 1997 RO decision, there remains no 
appeal pending for disposition by the Board.  See Hamilton v. 
Brown, 4 Vet. App. 528, 537 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed.Cir. 1994) ("[N]o subsequent NOD may be found as 
to a claim with respect to the denial of which the NOD has 
been filed unless . . . the full benefits sought on appeal 
have been granted by the RO . . . ."); see also Grantham v. 
Brown, 114 F.3d 1156, 1157-58 (Fed.Cir. 1997).

In this context, the record discloses that in May 1997, the 
appellant filed another claim for a convalescent rating under 
38 C.F.R. § 4.30, for recuperation following a right anterior 
cruciate ligament repair with a patellar tendon allograft, a 
right knee arthroscopy, and a partial medial meniscectomy, 
all of which were performed on May 20, 1997.  Since this 
claim was predicated upon facts different from the prior 
claim (which was ultimately resolved in a June 1997 rating 
decision), it constituted a new claim for benefits not 
previously considered by the RO.  See Suttmann v. Brown, 5 
Vet. App. 127, 136 (1993).  As a result, this new claim could 
not have been comprehended in the appellant's September 1996 
NOD because a significant aspect thereof, i.e., the May 1997 
surgical procedures, had not yet been performed.  See Ephraim 
v. Brown, 82 F.3d 399, 401-402 (Fed.Cir. 1996).  Thus, the RO 
issued a rating decision in May 1997, which granted a 
temporary total disability evaluation for an initial period 
of convalescence from May 20, 1997 to August 31, 1997.  The 
RO, in a letter dated in June 1997, notified the appellant of 
this initial determination and of his appellate rights.

Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished."  38 U.S.C. § 7105(a) (1997).  An appeal 
consists of a timely filed NOD in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (1999).  An NOD must be 
filed within one year from the date of mailing of notice of 
the determination by the RO.  38 U.S.C. § 7105(b)(1) (1997); 
38 C.F.R. § 20.302(a) (1999).  An NOD is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1999).

The benefit sought by the appellant on appeal was granted by 
the RO in a May 1997 rating action.  The appellant has not 
filed a timely NOD with the RO's May 1997 rating 
determination.  Although the additional correspondence 
between the appellant, the representative, and the RO 
occurred, the next written statement received from the 
appellant or his representative was the "Statement of 
Representative in Appealed Case" submitted by the 
representative in July 1997.  In this statement, the 
representative referred to the appeal of the August 1996 
rating action, which was initiated by the September 1996 NOD.  
He acknowledged that this appeal had been fully resolved as 
to the question of entitlement to an extension of the 
temporary total disability evaluation under 38 C.F.R. § 4.30, 
and indicated that the appellant had no continuing 
disagreement.  Thus, the Board does not construe this 
statement as satisfying the requirements of an NOD as set 
forth in 38 C.F.R. § 20.201.  Subsequent statements 
concerning the issue of an extension of the temporary total 
disability evaluation under 38 C.F.R. § 4.30, to include an 
extension beyond August 31, 1997, were submitted by the 
representative in February 1999 and 2000.  These statements 
were received too late to be considered a timely NOD.  
Accordingly, the appellant has not filed a notice of 
disagreement as to the May 1997 rating action.

Since no timely NOD has been filed by the appellant with 
regard to the convalescent rating assigned by the RO in the 
May 1997 rating action, the Board concludes that there is no 
appeal pending before it.  See Grantham, supra; Barrera v. 
Gober, 122 F.3d 1930, 1032 (Fed.Cir. 1997).  See also Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) (It is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).





ORDER

The appeal is dismissed for lack of jurisdiction.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

